Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “…a fixed portion fixed to the body, the fixed portion being provided such that a position of the fixed portion is shifted from the distal end...”  It is unclear what structure is defined by a fixed portion whose position is “shifted” from the distal end.  Examiner has interpreted the claim as requiring a fixed portion that is located proximal to the distal end of the body.
Claim 8 recites “…a fixed portion fixed to the body, the fixed portion being provided such that a position of the fixed portion is shifted from the distal end...”  It is unclear what structure is defined by a fixed portion whose position is “shifted” from the distal end.  Examiner has interpreted the claim as requiring a fixed portion that is located proximal to the distal end of the body.
Claim 9 recites “…a first step of preparing the core cutter, an electric drill to which the core cutter is to be mounted as a distal end tool, and workpiece having irregularities on a surface thereof…”  It is unclear what steps or methods would constitute “preparing” with respect to the core cutter, electric drill, and the workpiece.
 Claim 11 recites “fixing parts of the base portion of the jig”.  It is unclear what parts of the jig are being fixed.   Additionally, it is unclear if the parts are being fixed to the workpiece.
Claim 12 recites “fixing parts of the base portion of the jig”. It is unclear what parts of the jig are being fixed.   Additionally, it is unclear if the parts are being fixed to the workpiece.
Claim 12 further recites “stepping on the parts by feet”.  It is unclear what element of the apparatus is being considered “feet” or if feet is referring to the operators feet.
Claim 13 recites “fixing parts of the base portion of the jig”. It is unclear what parts of the jig are being fixed.   Additionally, it is unclear if the parts are being fixed to the workpiece.
Claim 14 recites “preparing a core cutter…an electric drill…a workpiece…a jig...” It is unclear what steps or methods would constitute “preparing” with respect to the core cutter, electric drill, the workpiece, and the jig.
Claim 14 further recites “fixing parts of the base portion of the jig”. It is unclear what parts of the jig are being fixed.   Additionally, it is unclear if the parts are being fixed to the workpiece.
Claim 14 further recites “by stepping on the parts by feet.”  It is unclear what element of the apparatus is being considered “feet” or if feet is referring to the operator’s feet.
Claim 10 is rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2000025009-A, hereinafter JP’009.
Regarding claims 1, 3, and 4,  discloses a core cutter comprising: a cylindrical body 1; and a tipped bit 2 that is disposed in a manner to protrude from a distal end of the body (See Figure 4), wherein the core cutter is configured to cut a workpiece with the bit 2 when the body is rotated about a rotational axis that is an axis of the body 1 (See Figure 1), at a distal end of the body, a notch 3,4 is formed adjacently to the bit 2 at a position forward of the bit 2 in a rotation direction of the body (See Figures 2 and 4), and a width of the notch in a circumferential direction of the body at the distal end of the body is between 0.5 to 2.5 mm [0011] (See Translation in Applicant’s IDS dated 01/25/21).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify JP’009 such that the width of the notch is greater than or equal to In re Aller, 105 USPQ 233.  In this case on or ordinary skill in the art would modify the notch width at the distal end of the body in order to facilitate the transport of cutting chips along the bit.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable JP-200025009-A, hereinafter JP’009, in view of Sawa (US 20180193926 A1).
Regarding claim 2, JP’009, as modified, discloses the core cutter of claim 1 as set forth above.  JP’009 does not disclose wherein a rake angle of the bit is a negative angle.  Sawa discloses a core cutter having a bit with a negative rake angle 295 (See Figure 3) [0037].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify JP’009, in view of Sawa, such that the rake angle of the bit is negative in order to increase the tool life of the core cutter.
Regarding claim 5, JP’009, as modified, discloses the core cutter of claim 1 as set forth above.  JP’009 further discloses a plurality of bits 2, however, JP’009 fails to clearly disclose multiple notches.  Sawa discloses a core cutter (See Figure 3) having a plurality of bits 280, wherein a notch 175 is formed forward of each bit (See Figure 3).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify JP’009, in view of Sawa, such that a notch is formed forward of each bit in order to guide cutting chips away from the tip end.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-200025009-A, hereinafter JP’009, in view of Sawa (US 20180193926 A1), further in view of Omi (US 5,988,956).
Regarding claim 6, JP’009, as modified, discloses the core cutter of claim 5 as set forth above.  JP’009 does not disclose wherein the bits include a first bit and a second bit, a first distance between a distal end of the first bit and the axis of the body, and a second distance between a distal end of the second bit and the axis of the body, are different from each other, and the first and second bits are arranged alternately in the circumferential direction of the body.  Omi discloses a core cutter having a plurality of bits 13,15 wherein the distance from the distal end P1,P2 of each bit to the axis of the body is different; the first and second bits being arranged alternately in the circumferential direction of the body (See Figures 2 and 3a-3c).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify JP’009, in view of Omi, such the core cutter has a plurality of bits, wherein the distance from the body axis to the distal end of each bit is different in order to reduce the size of cutting chips removed during operation.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-200025009-A, hereinafter JP’009, in view of JP-200783324-A, hereinafter JP’324.
Regarding claim 9, JP’009, as modified, discloses the core cutter of claim 1 as set forth above.  JP’009 further discloses wherein the core cutter (See Figure 1) is capable of being attached to an electric drill (Note: the shank 5 is attached to a drill).  JP’009 does not disclose a cutting method using the core cutter, the cutting method . 

Allowable Subject Matter
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1, 8, and 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722